MEMORANDUM***
Vessel Ouroukov (“Ouroukov”), a native and citizen of Bulgaria, petitions for review of a final order of removal by the Board of *953Immigration Appeals (“Board”), which summarily affirmed the decision of the Immigration Judge (“IJ”) denying his request for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez v. INS, 82 F.3d 903, 907-08 (9th Cir.1996), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Ouroukov failed to establish that he was persecuted, or has a well-founded fear of future persecution, on account of an enumerated ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Ouroukov testified that his father was forced to change his middle name to a Bulgarian-sounding name and had trouble finding employment as a doctor. Ouroukov also testified that he had experienced difficulties in school on account of his ethnicity. This evidence does not compel a finding that Ouroukov experienced past persecution.
Ouroukov’s fear of future persecution is based on his desire to avoid military service. Military conscription, however, does no amount to persecution. Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996). Finally, the IJ’s finding that Ouroukov failed to support his fear of future religious persecution is supported by the record.
Accordingly, Ouroukov has failed to establish eligibility for asylum or withholding of removal.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.